Citation Nr: 1603201	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  06-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease, status-post myocardial infarction and stent placements.

2.  Entitlement to a disability rating in excess of 10 percent for tinea cruris.

3.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to a compensable disability rating for bilateral inguinal hernias.

5.  Entitlement to an effective date earlier than December 31, 2006, for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to an effective date earlier than February 25, 2011, for the award of special monthly compensation (SMC) based on housebound criteria.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2005, March 2013, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  These matters were previously remanded by the Board in September 2014.

Following the most recent adjudication of the matters on appeal by the RO, additional evidence was associated with the record.  The additional evidence, which consists of a vocational assessment, is duplicative of evidence previously considered by the RO.  Accordingly, a remand for issuance of a supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2015).

On his substantive appeal, the Veteran marked a box indicating that he wanted a Board hearing at his local VA office.  However, it appears that he crossed out that mark, and instead marked and circled a box indicating that he did not want a Board hearing.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2006.  The Veteran's representative has repeatedly stated in correspondence submitted to VA that the Veteran does not want a hearing on the issues on appeal.  See, e.g., correspondence from the representative, received in October 2015.  Accordingly, the Board finds that the Veteran has not requested a hearing before a member of the Board on the matters on appeal.

The Board observes that the Veteran's representative submitted a letter in September 2015 that states, "Please consider this letter a VA 9 Appeal in response to the Statement of the Case dated August 11, 2015," but then states that the Veteran "continues to seek an increased rating for his service-connected coronary artery disease . . . to include entitlement to an effective date prior to December 31, 2006, for the grant of" a TDIU.  The letter does not specifically mention the issues of entitlement to higher ratings for tinea cruris, tinnitus, and bilateral hernias and entitlement to SMC prior to February 25, 2011, which were also decided in the August 2015 statement of the case.  Nevertheless, the Board considers the September 2015 letter to be a substantive appeal as to all issues decided in the August 2015 statement of the case.  Therefore, all issues decided therein are properly before the Board at this time.  See 38 C.F.R. § 20.202.


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's coronary artery disease, status-post myocardial infarction and stent placements, has been manifested by a workload of 3 to 5 metabolic equivalents (METS), with dyspnea, fatigue, occasional angina, and nausea; he has not exhibited any episodes of congestive heart failure, a workload of 3 METS or fewer, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  Throughout the entire rating period, the Veteran's tinea cruris has covered less than 20 percent of the entire body affected or less than 20 percent of exposed areas, and has not required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.

3.  The Veteran is in receipt of a disability rating of 10 percent for tinnitus, which is the maximum schedular rating for that disability.

4.  The probative evidence of record does not demonstrate factors warranting an extra-schedular rating for tinnitus.

5.  The Veteran's bilateral inguinal hernias have not been shown to have been manifested by recurrence of an inguinal hernia, readily reducible, or well supported by truss or belt.

6.  The probative evidence of record shows that the Veteran was engaged in a substantially gainful occupation until December 4, 2006.

7.  The probative evidence of record shows that from December 5, 2006, and no earlier, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

8.  Prior to February 25, 2011, the Veteran did not have a service-connected disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 60 percent for coronary artery disease, status-post myocardial infarction and stent placements, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2015).

2.  The criteria for a disability rating in excess of 10 percent for tinea cruris have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DCs 7806 and 7813 (2015).

3.  The criteria for disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, DC 6260 (2015).

4.  The criteria for a compensable disability rating for bilateral inguinal hernias have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7883 (2015).

5.  The criteria for an effective date of December 5, 2006, and no earlier, for TDIU are met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2015); 38 C.F.R. §§ 3.400, 4.16 (2015).

6.  The criteria for an effective date prior to February 25, 2011, for the award of SMC based on housebound criteria have not been met.  38 U.S.C.A. § 1114(s), 5103, 5103A, 5107, 5110 (West 2015); 38 C.F.R. §§ 3.400, 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeals for earlier effective dates for the award of a TDIU and for the award of SMC arise from the Veteran's disagreement with the effective dates assigned following the initial grants of those benefits.  Therefore, the initial claims for entitlement to those benefits were substantiated, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3); Hartman, 483 F.3d 1311.  The RO provided the Veteran the required statement of the case for the issue of entitlement to an earlier effective date for the award of SMC in August 2015.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning earlier effective dates for the award of that benefit.  The Veteran was also provided a supplemental statement of the case as to the issue of entitlement to an earlier effective date for the award of a TDIU, discusses the reasons and bases for not granting that benefit.  The Veteran and his representative have provided statements arguing that the Veteran was unemployable due to service-connected disabilities prior to December 31, 2006, and have demonstrated actual knowledge of the requirements for establishing entitlement to an earlier effective date for the award of a TDIU.  Any lack of such notification did not result in prejudice to the Veteran.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to the issues of entitlement to earlier effective dates for the award of TDIU and for the award of SMC.

As to the other issues currently on appeal, a May 2011 notification letter satisfied the duty to notify provisions with respect to the claims for a higher rating for coronary artery disease, tinea cruris, tinnitus, and bilateral inguinal hernias as it notified him of the factors pertinent to the establishment of an increased rating and effective date.

The duty to assist the Veteran has also been satisfied in this case.  The identified private treatment records, private records submitted by the Veteran, and statements from the Veteran and other lay witnesses have been associated with the claim file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA heart examination in September 2010 and a VA general medical examination in June 2011.  In addition, an addendum opinion in relation to the June 2011 VA general medical examination was obtained in March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the relevant legal provisions and rating criteria in this case, to include the extent to which the Veteran's service-connected disabilities affect his ability to work.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged that his coronary artery disease, tinea cruris, tinnitus, or bilateral inguinal hernias have increased in severity since the June 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher disability ratings are warranted.  See, e.g., correspondence from the representative, received in October 2015.  As such, the Board finds that the examinations of record are adequate to adjudicate the issues on appeal, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Board Remand

As noted in the Introduction, these matters were previously remanded by the Board in September 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the September 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to issue a statement of the case as to the issues of entitlement to an earlier effective date for the award of SMC and entitlement to increased ratings for coronary artery disease, tinea cruris, tinnitus, and bilateral inguinal hernias; contact the Veteran's past employer for records pertaining to his employment and retirement; and then readjudicate the claim for entitlement to an earlier effective date for the award of a TDIU, and issue a supplemental statement of the case, if warranted.

Pursuant to the September 2014 Board remand, the AOJ issued the requested statement of the case in August 2015; obtained a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's past employer; and readjudicated the issue of entitlement to an earlier effective date for the award of a TDIU in a March 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the September 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis - Coronary Artery Disease

The Veteran seeks an initial disability rating in excess of 60 percent for coronary artery disease, status-post myocardial infarction and stent placements.  The Veteran was awarded service connection, effective August 2, 2010, for the coronary artery disease in a February 2011 rating decision.  The effective date was later changed to March 24, 2004, in a March 2011 rating decision.  Thus, the relevant rating period for the coronary artery disease is from March 24, 2004, through the present.  See 38 C.F.R. § 3.400.

The Veteran's coronary artery disease has been rated as 60 percent disabling under 38 C.F.R. § 4.104, DC 7005.  Under DC 7005, a 100 percent rating is assigned for coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is assigned for disability resulting in more than one episode of acute congestive heart failure during the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2).

The Veteran's private treatment records show that the Veteran underwent multiple procedures for stent placement and/or balloon angioplasty during the rating period.  They do not indicate that any of the procedures resulted in a month or more of convalescence or resulted in severe postoperative residuals.  They also show that the Veteran was admitted for approximately three days in August 2005 for complaints of chest pressure and increased shortness of breath.  He was evaluated and determined to be hemodynamically stable on medications.  In September 2006, he denied chest pain and palpitations, but endorsed dyspnea at rest, especially at night.  On examination, his coronary heart sounds were normal without murmurs, rubs, or gallops.  He was admitted for approximately three days in August 2008 with complaints of pressure-like chest pain associated with nausea, shortness of breath, and diaphoresis.  A transthoracic echocardiogram revealed normal left ventricle size, normal systolic function, and estimated ejection fraction of 65 percent.  The Veteran had normal biventricular size and function with no significant valvular abnormalities.  His pulmonary artery systolic pressure was mildly elevated, and he was assessed as having Grade I diastolic dysfunction.  In April 2009, the Veteran underwent an exercise test during which he was able to exercise for 9 minutes before stopping due to fatigue.  His exercise tolerance was deemed "excellent."  In November 2009, he reported weight lifting at home on a near daily basis without chest pain, shortness of breath, or symptoms suggestive of angina.  In August 2010, an echocardiogram showed a normal sinus rhythm.  His cardiac status overall was "quite stable."  He had no signs or symptoms of angina, heart failure, or arrhythmias, and he seemed to be enjoying a "full and active lifestyle," including weightlifting at least three to four times a week for up to an hour and a half without cardiac symptoms.  The private treatment records include calculated and estimated left ventricle ejection fractions ranging between 55 percent and 72 percent.  They do not include any medical testing that provided METs measurements.

At the September 2010 VA heart examination, the Veteran reported a history of coronary artery disease with myocardial infarction in 2004, followed by eight stents placed approximately between 2004 and 2008.  He reported taking several medications and carrying nitroglycerin, which he requires twice monthly on average.  He reported exertional chest pain that usually subsides with rest.  He additionally reported symptoms of occasional heart palpitations and light headedness, but no syncope or increasing weakness or fatigue with time.  The examiner noted that the Veteran experiences 1-2 flight dyspnea on exertion, and that his angina is felt to be stable.  The examiner estimated the Veteran's METs level to be three to five, which is consistent with activities such as light yard work, regular walking, and climbing one flight of stairs.  For the Veteran, such exercise is associated with dyspnea, fatigue, occasional angina, and nausea.  The examiner noted that a September 2010 EKG was normal without evidence of left ventricular hypertrophy.  The examiner also noted that the record shows a left ventricular ejection fraction of 65% in February 2008, and that the Veteran requires continuous medication to reduce risk factors.  The examiner opined that the Veteran's cardiovascular condition is not associated with heart failure, and that the Veteran has never been in heart failure.

At the June 2011 VA general medical examination, the Veteran reported dyspnea on moderate exertion.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  The Veteran had normal heart sounds and rhythm.  The examiner opined that, due to the coronary artery disease, the Veteran has a slight limitation in physical activity in that physical activity results in cardiac symptoms such as fatigue and dyspnea.  The examiner further opined that the Veteran's coronary artery disease prevents the Veteran from doing any laborious work, but that the Veteran could still perform sedentary work despite the condition.

The Board finds that, throughout the entire rating period, the Veteran's coronary artery disease has manifested in reduced physical capacity due to symptoms such as dyspnea and fatigue, a left ventricular ejection fraction of no less than 55 percent, and a METs level of no less than three to five.  The record does not show that the Veteran's coronary artery disease has manifested in chronic congestive heart failure, a workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent at any time during the rating period.  Thus, a higher initial rating is not warranted under Diagnostic Code 7005.

The Board has also considered whether any other applicable rating criteria may enable a higher rating, to include the provisions for temporary total ratings due to hospital treatment, observation, and convalescence under 38 C.F.R. §§ 4.29 and 4.30.  However, after review, the Board finds that no other diagnostic code provides for a higher rating and that the Veteran's surgeries and hospital admissions did not meet the criteria for temporary total ratings under sections 4.29 and 4.30.

The Board has further considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for coronary artery disease, status-post myocardial infarction and stent placements.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected coronary artery disease with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported shortness of breath, fatigue, occasional angina, and nausea due to the coronary artery disease.  Such symptoms are expressly contemplated in the schedular rating criteria under DC 7005.  The Board acknowledges that the Veteran's disability has an impact on employment.  The June 2011 VA examiner opined that the Veteran would be limited to sedentary employment due to his coronary artery disease.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.

The Board therefore finds that the criteria for an initial disability rating in excess of 60 percent for the Veteran's coronary artery disease, status-post myocardial infarction and stent placements have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's coronary artery disease pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Tinea Cruris

The Veteran seeks a rating in excess of 10 percent for tinea cruris.  He has not put forth any specific contentions as to why he is entitled to a higher rating.  His claim for entitlement to a higher rating for tinea cruris was received on February 25, 2011.  See VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in February 2011.  Therefore, the relevant rating period is from February 25, 2010, one year prior to the receipt of the claim, through the present.  See 38 C.F.R. § 3.400.

The Veteran's service-connected tinea cruris is rated under 38 C.F.R. § 4.118, DC 7813, for dermophytosis.  DC 7813 instructs the rater to rate the disability as disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7803, 7804, or 7805); or dermatitis (DC 7806), depending on the predominant disability.  The medical evidence of record does not show that the Veteran's tinea cruris has resulted in scars or disfigurement of the head, face, or neck.  Therefore, the Board finds that the disability is most appropriately rated under DC 7806.

Under DC 7806, a 10 percent rating is assigned for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.

The record does not show that the Veteran received any treatment for tinea cruris during the appeal period.  During the review of symptoms portion of the June 2011 VA general medical examination, the Veteran denied any skin symptoms.  On examination, the June 2011 VA examiner found no skin abnormalities.  In the March 2013 VA addendum opinion, the examiner opined that the Veteran's service connected skin disability does not cause an inability to obtain or maintain employment.

The Board finds that the Veteran's tinea cruris has not manifested in involvement of 20 percent or greater of the entire body or 20 percent or greater of the exposed areas and has not required systemic therapy at any time during the rating period.  Thus, a higher rating is not warranted under Diagnostic Code 7806.

The Board has also considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for tinea cruris.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The record does not show that the Veteran has sought treatment for his tinea cruris or reported symptoms related to the disability during the rating period.  Upon VA examination in June 2011, he did not have any areas of skin abnormalities.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for a rating in excess of 10 percent for the Veteran's tinea cruris have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's tinea cruris pursuant to Hart, 21 Vet. App. at 519, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Analysis - Tinnitus

The Veteran seeks a rating in excess of 10 percent for tinnitus.  He has not put forth any specific contentions as to why he is entitled to a higher rating.

Tinnitus is rated under 38 C.F.R. § 4.87, DC 6260.  DC 6260 provides a maximum disability rating of 10 percent for tinnitus, whether the ringing is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2.

In Smith v. Nicholson, the Federal Circuit affirmed VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations is entitled to substantial deference by the courts as long as that interpretation is not plainly erroneous or inconsistent with the regulations.  Id. at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus is reasonable.  Id.

In view of the foregoing, the Board concludes that the Veteran's tinnitus has been assigned the maximum schedular rating available under 38 C.F.R. § 4.87, DC 6260, during the entire rating period, and any claim for a higher schedular rating must be denied. 

Consideration has been given to "staged ratings" for the condition during the rating period.  Hart, 21 Vet. App. at 519.  However, the Veteran's tinnitus has been rated as 10 percent disabling for the entire rating period.  Therefore, the Board finds staged ratings are not for application in this case.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for tinnitus.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The record does not show that the Veteran has sought treatment for his tinnitus or reported symptoms related to the disability during the appeal period.  During the June 2011 VA examination, he denied current tinnitus.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds no basis for awarding a rating in excess of 10 percent for the Veteran's tinnitus at any time during the rating period.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Analysis - Bilateral Inguinal Hernias

The Veteran seeks a compensable rating for bilateral inguinal hernias.  He has not put forth any specific contentions as to why he is entitled to a compensable rating.  His claim for entitlement to a higher rating for bilateral inguinal hernias was received on February 25, 2011.  See VA 21-8940, received in February 2011.  Therefore, the relevant rating period is from February 25, 2010, one year prior to the receipt of the claim, through the present.  See 38 C.F.R. § 3.400.

The Veteran's bilateral inguinal hernias are rated under 38 C.F.R. § 4.114, DC 7338.  Under DC 7338, a noncompensable rating is assigned if the hernia is not operated, but remediable or when the hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is assigned for a hernia that is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is assigned when the hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is assigned where the hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A note in DC 7338 indicates that 10 percent should be added for bilateral involvement, provided the second hernia is compensable. This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

The record does not show that the Veteran received any treatment for bilateral inguinal hernias during the appeal period.  The June 2011 VA general medical examiner found that the Veteran underwent hernia repairs in 1970, that the repairs were stable, and that the Veteran had no current problems related to the hernias.  Upon abdomen/gastrointestinal examination, the Veteran had no abnormality of auscultation, no palpable mass, and no hernia.  The Veteran did not exhibit abdominal guarding or any location of tenderness.  The examiner opined that the hernias have no effect on the Veteran's usual occupation or usual daily activities.  In the March 2013 VA addendum opinion, the examiner opined that the Veteran's inguinal hernias do not cause an inability to obtain or maintain employment.

The Board finds that the evidence does not show that the Veteran's bilateral inguinal hernias have manifested such that a compensable disability rating is warranted under DC 7338.  The Board has also considered whether any other applicable rating criteria may enable a compensable rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for bilateral inguinal hernias.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The record does not show that the Veteran has sought treatment for his bilateral inguinal hernias or reported symptoms related to the disability during the appeal period.  Upon VA examination in June 2011, he did not have any signs or symptoms attributable to the bilateral inguinal hernias.  Therefore, referral for extra-schedular consideration is not warranted.  Thun, 22 Vet. App. 111.

The Board therefore finds that the criteria for a compensable rating for the Veteran's bilateral inguinal hernias have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's bilateral inguinal hernias pursuant to Hart, 21 Vet. App. at 519, and a compensable rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Earlier Effective Date for TDIU

The Veteran seeks an effective date earlier than December 31, 2006, for the award of a TDIU.  He has specifically argued that July 14, 2004, is the correct effective date.  See, e.g., correspondence from the representative, received in October 2015.

By way of history, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) on February 23, 2001.  See correspondence, received on February 23, 2001.  The Veteran's claim was granted in the April 2005 rating decision, and the Veteran submitted a timely notice of disagreement as to the initial disability rating assigned for PTSD.  The Veteran appealed that issue to the Board following issuance of a statement of the case in September 2006.  In a June 2011 decision, the Board found that the issue of entitlement to a TDIU was raised as part of the appeal for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009.)  The Veteran's claim for a TDIU was granted in a November 2013 rating decision, which assigned an effective date of December 31, 2006.  The present claim arises from the Veteran's disagreement with the effective date assigned following the initial award of entitlement to a TDIU.

Under the governing law, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In this case, as summarized above, the Veteran's claim for entitlement to a TDIU arises from his claim for a higher initial rating for PTSD, which followed the grant of service connection for that disability.  As such, the earliest date for which a TDIU may be awarded is February 23, 2001, the date VA received the Veteran's claim for entitlement to service connection for PTSD.

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

On February 23, 2001, the Veteran was service connected for PTSD, rated as 70 percent disabling; tinea cruris, rated as 10 percent disabling; and bilateral inguinal hernias, rated as noncompensable.  Beginning March 24, 2004, the Veteran was service connected for coronary artery disease, status-post myocardial infarction and stent placement, rated as 60 percent disabling; and for tinnitus, rated as 10 percent disabling.  Beginning February 25, 2011, the Veteran's rating for PTSD was increased to 100 percent.  Accordingly, the percentage requirements for a TDIU were met at all times since February 23, 2001.

On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in February 2011, the Veteran reported that he worked as a police officer from 1977 to 2004, that he last worked full time on June 26, 2004, that he lost eight months of work due to illness, and that his highest gross earnings per month were $6,000.  He reported that his service-connected coronary artery disease and PTSD prevent him from securing or following any substantially gainful occupation.  On a VA Form 21-8940 submitted in March 2013, the Veteran reported that he worked as a police officer from July 1977 to September 2007, and that he last worked on June 23, 2003.  He again reported that his service-connected coronary artery disease and PTSD prevent him from securing or following any substantially gainful occupation.  He also reported that his time lost from illness was "2003 - 2007," and that his highest gross earnings per month were $5,000.  On another VA Form 21-8940 submitted in March 2013, the Veteran reported that he worked as a police officer from July 1977 to July 2007, that his date last worked was July 10, 2007, that he earned $60,000 in 2006, and that his highest gross monthly earnings were $7,200.  He reported that all of his service-connected disabilities prevent him from securing or following any substantially gainful occupation.

The Veterans previous employer, the City of Worcester, Massachusetts, submitted two VA Forms 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, one in May 2011 and another in January 2015.  The May 2011 VA Form 21-4192 indicates that the City of Worcester employed the Veteran as a police officer from July 1977 to December 30, 2006, and that the Veteran stopped working due to a disability retirement.  It further indicates that the Veteran's retirement benefits began on December 5, 2006.  The January 2015 VA Form 21-4192 indicates that the City of Worcester employed the Veteran as a police officer from July 1977 to December 5, 2006, that the Veteran earned $68,787.28 during the 12 months preceding his date of last employment, that the Veteran last worked on June 21, 2004, and that the Veteran retired due to "cardio (chest)."

The medical evidence of record also contains information relating to the Veteran's date last worked and date last employed.  For example, August 2004 VA records note that the Veteran was not working due to disability and was unsure whether he would return to work.  November 2004 records state that the Veteran "had to stop job with the police department."  In January 2005, the Veteran reported that he was enjoying not working.  March 2005 VA records reflect that the Veteran reported he could not go back to the police department because they had no light duty positions.  The Veteran reported to a May 2005 PTSD examiner that he was on Injured on Duty (IOD) status with the police department and would likely be medically retired after two years.  He reported to a May 2005 audiological examiner that he had worked for the police department for 28 years and was working in accident reconstruction.  In June 2006, he reported current employment with the City of Worcester, "30 years in July," currently working in accident reconstruction.  In his November 2006 substantive appeal, the Veteran stated that he was finding it harder to communicate with work-related people.  December 2006 VA treatment records reflect that the Veteran reported that he was about to retire from the police department.  January 2007 VA treatment records show that the Veteran reported that he retired in January 2007.  The Veteran reported to a March 2013 VA PTSD examiner that he last worked fulltime in 2003 and received an involuntary "medical out" in 2007.

In June 2014, the Veteran's representative submitted a Vocational Assessment dated in March 2014 from Palmer Vocational Consulting Services.  In conducting the assessment, L. R. Karickhoff, M.Ed., C.R.C., a vocational expert, reviewed a copy of the record and interviewed the Veteran.  Ms. Karickhoff opined that the Veteran's period of unemployability began after he was unable to continue working as a police officer on July 14, 2004, following hospitalization for his heart condition.  She additionally noted that it is more likely than not that the Veteran's PTSD combined with his coronary artery disease to prevent him from continued employment consistent with his industrial occupational history.

The Veteran argues that he is entitled to a TDIU from July 14, 2004, based on the evidence showing that he stopped working on that date, and based on Ms. Karickhoff's March 2014 opinion.  The Veteran has acknowledged the VA Forms 21-4192 that show he was last employed in December 2006.  However, the Veteran argues, "The relevant question is not whether [the Veteran] was or was not technically employed prior to December 20, 2006.  Rather, the relevant question is whether he was able 'to secure or follow a substantially gainful occupation as a result of service-connected disabilities.'  See 38 C.F.R. § 4.16(a) (2015)."  See correspondence from the representative, received in October 2015.  The Veteran has not contested the accuracy of the information included on the VA Forms 21-4192.

The United States Court of Appeals for Veterans Claims has held that substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991); Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Accordingly, a person is engaged in a substantially gainful occupation if they are employed and their occupation provides annual income that exceeds the poverty threshold for one person.  See also Faust v. West, 13 Vet. App. 342, 355-56 (2000).  Thus, the Veteran is correct in stating that merely being employed is not the same as engaging in a substantially gainful occupation.  For the employment to be substantially gainful employment, it must provide income exceeding the poverty threshold for one person.

In this case, the Board finds that the evidence of records demonstrates that the Veteran was not only employed by the City of Worcester until December 4, 2006, but that such employment provided income exceeding the poverty threshold for one person through that date.  Supporting this conclusion are the Veteran's statements in the three VA Forms 21-8940.  In February 2011, he stated that he last worked full time on June 26, 2004.  In March 2013, he reported that he last worked full time on June 23, 2003, but also stated that he remained employed until September 2007.  Later in March 2013, he reported that he last worked on July 10, 2007, that he was last employed in July 2007, and that he earned $60,000 in 2006.  In aggregate, the VA Forms 21-8940 show that the Veteran may have stopped working in June 2003 or June 2004, but that he continued to be employed through as late as September 2007, and that earned $60,000 in 2006.

Also supporting the Board's conclusion is the medical evidence of record.  The records summarized above suggest that the Veteran stopped working some time in 2004.  However, they do not show that the Veteran was unemployed.  On the contrary, the Veteran reported to the May 2005 PTSD examiner that he was on IOD status, and would likely not retire from the police department for another two years.  In May 2005 and again in June 2006, the Veteran reported that he was working in accident reconstruction.  In his November 2006 substantive appeal, the Veteran stated, "It has become increasingly harder to communicate effectively with work-related people," suggesting that, at the time, he was working and coming into contact with work-related people.  In December 2006, the Veteran indicated he was about to retire, and in January 2007 he indicated that he had just recently retired.  In March 2013, the Veteran indicated that he received an involuntary "medical out" in 2007.  In aggregate, the medical evidence shows that the Veteran stopped working fulltime at some point in 2004, but that he continued to be employed until December 2006 or January 2007.  They also suggest that at some point the Veteran resumed work activities, performing duties in accident reconstruction and communicating with work-related people.

In addition, the Board's conclusion is supported by the VA Forms 21-4192 provided by the Veteran's most recent employer.  On both the May 2011 VA Form 21-4192 and the January 2015 VA Form 21-4192, the Veteran's employer indicated that the Veteran was employed through December 2006, with his retirement benefits beginning on December 5, 2006.  On the January 2015 form, the employer indicated that the Veteran last worked on June 21, 2004, but that his ending date of employment was December 5, 2006, and that he earned $68,787.28 during the 12-month period preceding his last date of employment.  Thus, the VA Forms 21-4192 show that the Veteran may have last worked in June 2004, but that he remained employed through December 5, 2006, and earned $68,787.28 during his final year of employment.  The Board notes that this is consistent with the Veteran's own statement on the March 2013 VA Form 21-8940 that he earned $60,000 in 2006.

The poverty threshold for one person under 65 years old in 2007 was $10,488.00. See United States Census Bureau, Poverty Data - Poverty Thresholds, (last accessed November 3, 2015), available at http://www.census.gov/hhes/www/poverty/data/threshld/thresh06.html.  The March 2013 VA Form 21-8940 and the January 2015 VA Form 21-4192 show that the Veteran earned at least $60,000 in the year preceding his date of last employment.  Accordingly, the record shows that the Veteran remained employed by the City of Worcester through December 4, 2006, and that such employment provided income exceeding the poverty threshold for one person for that year.  Therefore, the Veteran was engaged in a substantially gainful occupation, and a TDIU may be awarded from December 5, 2006, the day after the date the record shows he stopped engaging in a substantially gainful occupation and began receiving disability retirement benefits, and no earlier.

The Board acknowledges Ms. Karickhoff's March 2014 opinion.  As a vocational expert, she is competent to offer opinions as to employability.  However, the vocational assessment report does not reflect consideration of the fact that the Veteran remained employed after July 14, 2004, and that such employment provided income exceeding the poverty threshold for one person.  The report does not mention the May 2011 VA Form 21-4192 or the three VA Forms 21-8940 that were of record at the time the opinion was provided and indicate that the Veteran continued to engage in a substantially gainful occupation through December 2006.  As such, Ms. Karickhoff's opinion that it is more likely than not that the Veteran has been unemployable since July 14, 2004, due to his service-connected conditions is inconsistent with the record and is not afforded substantial probative value.  The Board instead affords probative value to the evidence of record summarized above, which shows that the Veteran engaged in a substantially gainful occupation until December 4, 2006.

The Board also acknowledges that in June 2014 the Veteran submitted a letter from the Social Security Administration (SSA) certifying that the SSA has no record of earnings for the Veteran for the period from January 1st through December 31st in the years 2003 through 2013.  However, the Board notes that the certification letter pertains only to earnings that were reportable to the SSA.  Therefore, the fact that SSA has no record of earnings for those years is not dispositive of the issue of whether the Veteran engaged in a substantially gainful occupation prior to December 30, 2006, as the Veteran may have had earnings not reportable to the SSA.  In this case, the Veteran reported on the March 2013 VA Form 21-8940 that he earned $60,000 in 2006.  He also reported on the February 2011 VA Form 21-8940 that he earned $80,000 in 2003, and on the other March 2013 VA Form 21-8940 that he earned $60,000 in 2003.  The Veteran's employer reported on the January 2015 VA Form 21-4192 that the Veteran earned $68,787.28 in the year preceding his ending date of employment on December 5, 2006.  The Veteran has maintained throughout the appeal period that he worked fulltime until sometime in 2004.  He has never asserted that he did not have earnings in 2003.  Thus, the evidence of record, to include statements from the Veteran himself, show that the Veteran did have earnings in at least some of the years from 2003 through 2006, even if they were not reported to the SSA.  The Board affords greater probative value to the evidence of record than to the certification letter from the SSA, as the SSA letter speaks only as to earnings that would be reported to the SSA and is inconsistent with the other evidence of record.

In summary, the record shows that the Veteran may have stopped working fulltime in 2003 or 2004, but that he remained employed until December 2006 or January 2007 and that such employment continued to provide income above the poverty threshold for one person.  In light of the fact that the Veteran was engaged in a substantially gainful occupation until December 4, 2006, the Board finds that the evidence does not show that it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation prior to that date.

In determining the date on which the Veteran became unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, the Board relies on the information provided by his employer.  In both the May 2011 VA Form 21-4192 and the January 2015 VA Form 21-4192, the Veteran's employer indicated that the date the Veteran's disability retirement benefits began on December 5, 2006.  As such, the Board finds that December 5, 2006, the date he began receiving disability retirement benefits, and no earlier, was the date on which he became entitled to a TDIU.  The Board also relies on the opinions of the Veteran's treatment providers' opinions that the Veteran is unemployable due to symptoms related to his PTSD and coronary artery disease.  The Board notes that the June 2011 VA examiner opined that the Veteran's coronary artery disease would limit the Veteran to sedentary work.  As such, the record does not show that the Veteran's service-connected coronary artery disease renders the Veteran unable to secure or follow a substantially gainful occupation independent of his other service-connected disabilities.

To the extent that the Veteran seeks an effective date for the award of a TDIU prior to December 5, 2006, the Board concludes that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).

Earlier Effective Date for SMC

The Veteran seeks an effective date earlier than February 25, 2011, for the award of SMC based on housebound criteria.  He has not put forth any specific contentions as to why he is entitled to an earlier effective date.

Under the governing law, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In this case, the Veteran's claim for entitlement to SMC for housebound criteria arises from his claims for higher ratings, to include his claim for a higher initial rating for PTSD, which arose from the Veteran's disagreement with the rating assigned following the initial grant of service connection for that disability.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that, in the context of an increased rating claim, entitlement to SMC is an "inferred issue" that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  As such, the earliest date for which SMC based on housebound criteria may be awarded is February 23, 2001, the date VA received the Veteran's claim for entitlement to service connection for PTSD.

SMC is provided under 38 U.S.C.A. § 1114(s) if a veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran is permanently housebound when he or she is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i).

A TDIU rating predicated on one disability, although perhaps not ratable at the schedular 100 percent level, when considered together with another disability separately rated at 60 percent or more warrants SMC under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).  The TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement under 38 U.S.C.A. § 1114(s) must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Id.  In addition, the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) is specifically limited to TDIU ratings and is not for application in the context of the total rating requirement for SMC housebound criteria.  Id.

On February 23, 2001, the Veteran was service connected for PTSD, rated as 70 percent disabling; tinea cruris, rated as 10 percent disabling; and bilateral inguinal hernias, rated as noncompensable.  Beginning March 24, 2004, the Veteran was service connected for coronary artery disease, status-post myocardial infarction and stent placement, rated as 60 percent disabling; and for tinnitus, rated as 10 percent disabling.  Beginning February 25, 2011, the Veteran's rating for PTSD was increased to 100 percent.  In addition, as discussed in the decision above, the Veteran has been awarded a TDIU, effective December 5, 2006.  A review of the November 2013 rating decision that granted entitlement to a TDIU reveals that the granted the benefit based on the Veteran's service-connected PTSD and cardiac condition.

Accordingly, beginning February 25, 2011, the Veteran had a single service-connected disability rated as 100 percent disabling and a separate and distinct service-connected disability rated as 60 percent disabling.  Prior to February 25, 2011, the Veteran did not have a single service-connected disability rated as 100 percent disabling.  The Veteran has been awarded a TDIU from December 5, 2006; however, the TDIU was awarded based on two separate disabilities.  As discussed above, the June 2011 VA examiner opined the Veteran could perform sedentary work despite his service-connected coronary artery disease.  The evidence does not show that the Veteran has been entitled to a TDIU based solely on his service-connected PTSD or based solely on his service-connected coronary artery disease.  The record does not show that the Veteran has been awarded a TDIU based on a single service-connected disability.  As such, the TDIU rating does not satisfy the total rating requirement under 38 U.S.C.A. § 1114(s).

The Board notes that even if the Veteran's TDIU rating were accepted as satisfying the total rating requirement for entitlement to SMC prior to February 25, 2011, the Veteran would not have satisfied the other requirements for an SMC.  Specifically, the Veteran did not have one or more additional service-connected disabilities independently ratable at 60 percent.  The Veteran's service-connected disabilities other than PTSD and coronary artery disease were independently ratable at 10 percent from February 23, 2001, to March 23, 2004, and then at 20 percent from March 24, 2004, through February 24, 2011.  In addition, the record does not show that the Veteran was permanently housebound at any point during the appeal period.  Throughout the entire appeal period, he has been able to tend to his own activities of daily living and attend medical appointments.  The medical evidence of record shows that, during the appeal period, the Veteran has engaged in a variety of activities, including weightlifting, vacationing with his family in Hawaii, going on vacation to Cape Cod, planning his daughter's wedding, going to a concert, and going on a brewery tour.

In summary, the Veteran did not have a service-connected disability rated as total at any time prior to February 25, 2011.  Even if the Veteran's TDIU rating, which was awarded based on his service-connected PTSD and coronary artery disease, were accepted as a single service-connected disability rated as total, the Veteran would not be entitled to SMC prior to February 25, 2011, because he did not have one or more additional service-connected disabilities independently ratable at 60 percent and he was not permanently housebound.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for an effective date prior to February 25, 2011, for the award of SMC based on housebound criteria.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, status-post myocardial infarction and stent placements, is denied.

Entitlement to a disability rating in excess of 10 percent for tinea cruris is denied.

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable disability rating for bilateral inguinal hernias is denied.

Entitlement to an effective date of December 5, 2006, and no earlier, for the award of a TDIU is granted, subject to the law governing payment of monetary benefits.

Entitlement to an effective date earlier than February 25, 2011, for the award of SMC based on housebound criteria is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


